Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 7/21/22.



Response to Amendment

The examiner acknowledges the amendment of claim 11.
Response to Arguments
	
	Regarding applicant’s argument that the reference of Huang is silent on teaching location estimate of the particular alerting positioning device or any descriptive information of the user associated with the alerting positioning device, it is the examiner’s position that the reference of Huan teaches the assist message is sent positioning devices (target devices) that satisfy a location requirement (paragraph 024) and teaches transmitting assist request to doctors in a 30 miles radius of the emergency ( paragraph 05).
	Regarding applicant’s argument regarding the added limitation of descriptive information of the user associated with the alerting positioning device, it is the examiner’s position that this limitation was reference in the alternative and was therefore not given any patentable weight. 



 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US Patent Application Publication 20020002053 in view of Huang et al. US Patent Application Publication 20130115872.


          Regarding claims 11-13, Nam teaches an apparatus comprising at least one processor and at least one memory storing computer program instructions executable by the at least one processor, wherein the at least one memory with the computer program instructions and the at least one processor are configured to cause the apparatus to at least (the locator is a server which inherently include processor and memory, paragraph 013-014):

receive at least one alert message from an alerting positioning device, wherein each of the at least one alert message conveys identifying information of the alerting positioning device that sent the at least one alert message (mobile device is install in a vehicle and transmit its location information when roadside assistant is required, the message transmitted by the mobile device include identifying information, paragraph 016-017,038);

use the identifying information conveyed in the at least one alert message to retrieve from the at least one memory a location estimates of the alerting positioning device (paragraph 017-018). Nam is silent on teaching determine a first set of other positioning devices in a vicinity of the alerting positioning device; and transmit an assist request message to each of the positioning devices in the first set of other positioning devices, wherein the assist request message indicates the location estimate of the alerting positioning device. Huang in an analogous art teaches determine a first set of other positioning devices in a vicinity of the alerting positioning device (targeted mobile devices are location in a certain location, paragraph 024); and transmit an assist request message to each of the positioning devices in the first set of other positioning devices, wherein the assist request message indicates the location estimate of the alerting positioning device (broadcast messages are sent to doctors in a particular location, paragraph 024-025). Huang teaches the determining of the first set of positioning devices comprises considering at least one of a set of factors for a number of candidate positioning device, wherein the set of factors comprises an estimated distance and/or an estimated travel time from the location estimate of the candidate positioning device to the location estimate of the alerting positioning device (doctors in a 30 miles radius of the emergency receive the notification, paragraph 025). Huang teaches considering at least one of the set of factors comprises considering at least two of the set of factors and forming a weighed combination of considered factors (example of two factors are the rank of the person is a doctor and should be within a 30 miles radius, both conditions are equally weighed because both conditions are required for the emergency response, paragraph 025).

           It would have been obvious to one of ordinary skill in the art to modify the system of Nam as
disclosed by Huang at the time of the invention because such modification represents an improvement over the system of Nam by providing for a more reliable system by ensuring the alert message is responded to appropriately and in a timely manner.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US Patent Application Publication 20020002053 in view of Huang et al. US Patent Application Publication 20130115872 and further in view of Coiera et al. US Patent 5949866.
	Regarding claim 15, Nam et al. is silent on teaching determining a second set of other positioning devices in a vicinity of the at least one alerting positioning device and to send a further assist request message to each of the positioning devices in the second set, in response to not receiving an acknowledgment message from a predetermined number of positioning devices in the first set. Huang et al. in an analogous art teaches determining a set of other positioning devices in a vicinity of the at least
one alerting positioning device and to send an assist request message to each of the positioning devices
(paragraph 025) but is not explicit in teaching send an assist request to a second set of positioning devices
when an acknowledgement is not received. Coiera et al. in an analogous art teaches sending an assist
request to a second device when an acknowledgement is not received from a first device (col. 7 lines 31-
50) further representing a conventional practice.
           It would have been obvious to one of ordinary skill in the art to modify the system of Nam as
disclosed by Huang at the time of the invention because such modification represents an improvement over the system of Nam by providing for a more reliable system by ensuring the alert message is responded to appropriately and in a timely manner.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683